DETAILED ACTION
This action is responsive to the following communications: Applicant’s Response filed on April 19, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2021/0357939 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 1, 3-16, 19, and 20 were amended. Claims 1, 9, and 16 are the independent claims. Claims 1-20 are allowed.

Specification



The objections to the disclosure, including those directed to improper trademark usage, are withdrawn in view of the amendments.

Claim Objections
The objections to claims 15 and 19 are withdrawn in view of the amendments.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The Examiner has carefully examined independent claims 1, 9, and 16. The closest prior art references of record are U.S. Patent Application Publication No. 2020/0026502 A1 (hereinafter Moore), U.S. Patent No. 7,337,411 B1 (hereinafter Racine), U.S. Patent Application Publication No. 2018/0068126 A1 (hereinafter Biswas), and U.S. Patent Application Publication No. 2014/0136944 A1 (hereinafter Harris).

Claims 1, 9, and 16 are patentable over Moore, Racine, Biswas, and Harris at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 9, and 16:

Independent claim 1:
generating a playback of the one or more real-world user interaction sessions based on the session data, wherein the playback comprises a rendering of a user interacting with the series of interfaces; 
determining a benchmark rendering of the series of interfaces according to the set of configuration criteria; 
comparing the rendering of the user interacting with the series of interfaces against the benchmarking rendering of the series of interfaces; 
detecting whether an anomaly exists in the playback based on the comparing;

Independent claim 9:
generating, by the one or more hardware processors, a plurality of renderings of the series of interfaces based on the subset of recordings, wherein each rendering of the series of interfaces in the plurality of renderings of the series of interfaces represents a playback of the series of  interfaces that were rendered on a user device during the associated real-world user interaction session; 
determining, by the one or more hardware processors, a benchmark rendering of the series of interfaces according to the set of configuration criteria; 
comparing, by the one or more hardware processors, the plurality of renderings of the series of interfaces against the benchmark rendering of the series of interfaces; 
detecting, by the one or more hardware processors, an anomaly in the user interface software workflow based on the comparing;

Independent claim 16:
generating a playback of the one or more real-world user interaction sessions based on the session data, wherein the playback comprises a rendering of a user interacting with the series of interfaces; 
determining a benchmark rendering of the series of interfaces according to the set of configuration criteria; 
comparing the rendering of the user interacting with the series of interfaces against the benchmarking rendering of the series of user interfaces; 
detecting an anomaly in the playback based on the comparing;

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention. Additionally, the Examiner relied upon Applicant’s arguments (see Response, pages 16-17).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173